DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim language lacks antecedent basis:
Claim 3: “the data node”.

The following claim languages are not clear and indefinite:
As per claims 1, 8 and 15 it is not clear what the "notification" can be (e.g. a new work request; or a task migration request).  Is the "notification" triggered by a failure on the "first data node" or is the "first data node" a scheduler node that receives and dispatches new work requests to the "second data node".

	It is not clear what the "data processing request" can be (e.g. it is just another name for work request, since any work processes some sort of data; or it is a request to obtain data stored on the "second data node").  Furthermore, it is not clear what data are processed (e.g. data on the "first data node" or data on the "second data node").
	It is not clear if the "data transfer" transfers to the "first data node" or the "second data node".  It is also not clear what kind of data is "transferred" (e.g. payload data of a job; or data about the job itself; or configuration settings for the "second data node").

The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 103 over Kodama et al (U.S. Pub. 2017/0220092) in view of Gallino et al (U.S. Pub. 2007/0094023).

As per claim 1 Kodama teaches the invention substantially as claimed including a method for managing data, the method comprising: obtaining, by a first data node, a notification, wherein the first data node is associated with a first power zone group (PZG) (Figs. 1, 5, [0075], [0076], [0102], [0103] a first server in a first rack, is notified that data representing virtual servers is to be moved; [0029]-[0033], [0060], [0061], [0072] each rack contains a plurality of servers that all share a same power source); 
	and in response to the notification: selecting a second data node, wherein the second data node is not associated with the first PZG ([0090], [0091], [0109] a server, that has enough capacity, on a different rack is selected to receive the data representing virtual servers); and initiating a data transfer based the selection ([0090], [0093], [0110] live migration request is sent to the selected server to start live migration), wherein the first data node is associated with the PZG based on a primary power source of the first data node (Fig. 1 [0029]-[0033], [0060], [0061], [0072] the first server is on a rack that contains servers that all share a same power source) . 

	Kodama does not explicitly teach that the selection of the second node entails sending a data processing request to the second data node; obtaining a response based on the data processing request, wherein the response specifies a confirmation by 

	However Gallino explicitly teaches that the selection of the second node entails sending a data processing request to the second data node ([0086], [0056], [0059] new or reassigned work request are broadcasted to a set of selected nodes that have enough capacity to perform the work); obtaining a response based on the data processing request, wherein the response specifies a confirmation by the second data node to service the data processing request ([0061]-[0063] a node of the selected nodes confirm that it has enough capacity and can take the work request); storing a ledger entry in a ledger service that indicates the confirmation (Fig. 2, [0054], [0048]-[0052] tables that tracks work to node assignment are updated when nodes are assigned); and initiating a data transfer based on the data processing request ([0063] work is provided to assigned nodes) .
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Kodama and Gallino since both are directed towards allocation of distributed resources.  One with ordinary skill in the art would be motivated to incorporate the teachings of Gallino into that of Kodama because Gallino further improves the performance of allocation of distributed resources by expanding the range of types of work that can have resources allocated for ([0020], [0021], [0025]). 

As per claim 2 Kodama and Gallino both teaches wherein the data processing request specifies storing data in the second data node (Gallino [0059], [0063] work obvious contain data that are stored on an assigned node; Kodama [0103] live migration is a type of data processing request that specifies storing of data on a target node).

As per claim 3 Kodama as modified by Gallino wherein the data node stores PZG information, and wherein the PZG information specifies that the second data node is not associated with the first PZG (Figs. 8 and 9, [0074], [0082]-[0085] power control unit stores tables that contain PZG information, including information on what servers belong to what rack and share the same power source).

As per claim 4 Kodama teaches wherein the PZG information further specifies a location of the second data node (Figs. 8 and 9, [0074], [0082]-[0085] the tables contain where a server, that can receive a live migrated virtual server, is located).

As per claim 5 Kodama as modified by Gallino teaches wherein the PZG information is obtained from the second data node prior to obtaining the notification (Kodama Figs. 8 and 9, [0074], [0082]-[0085] node information are stored for all nodes; Gallino [0051]-[0053], [0072] the stored node information are provided by different nodes).

As per claim 6 Kodama teaches wherein the PZG information is obtained from a secondary source ([0074] node information are also provide by power monitoring unit).

As per claim 7 Gallino teaches wherein the ledger entry is updated by the second data node to specify successful servicing of the data processing request ([0066], [0072], [0102]; [0049], [0052], [0053] nodes report completion of work and as a result corresponding tables are updated).

As per claims 8-14 they are product versions of method claims 1-7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-7, respectively.

As per claims 15-20 they are product versions of method claims 1-6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-6, respectively.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BING ZHAO/
Primary Examiner, Art Unit 2198